210 Ga. 475 (1954)
80 S.E.2d 683
REFRIGERATION-APPLIANCES, INC.
v.
ATLANTA PROVISION CO. et al.
18521.
Supreme Court of Georgia.
Argued March 9, 1954.
Decided March 9, 1954.
Haas, Holland & Blackshear, Joseph F. Haas, for plaintiff in error.
Troutman, Sams, Schroder & Lockerman, D. W. Rolader, Henry B. Smith, John W. Wilcox, Jr., Assistant Attorney-General, M. L. Kahn, W. Harvey Armistead, A. A. Baumstark, Eugene Cook, Attorney-General, contra.
HAWKINS, Justice.
This case involves a distribution of money arising from the sale of property under a receivership proceeding, and the exception is to a judgment of the trial court holding that the intervenor, Refrigeration-Appliances, Inc., was not entitled to first priority to the funds from the sale of the property covered by a retention-title contract held by Refrigeration-Appliances, Inc. The case as originally brought was one in equity seeking the appointment of a receiver, to which there is no objection, nor is there any complaint as to anything he has done. The case now before us does not involve any equitable relief, or the application of any rule of equitable procedure. The question in issue is one of law, and is not such as to confer jurisdiction upon the Supreme Court. Accordingly, it is transferred to the Court of Appeals. Code (Ann.) § 2-3704; Williams v. Russell, 207 Ga. 220 (60 S. E. 2d 243); *476 Burkhalter v. Virginia-Carolina Chemical Co., 170 Ga. 237 (152 S. E. 98); Jackson Electric Membership Corp. v. Echols, 207 Ga. 707 (63 S. E. 2d 900); Standard Accident Ins. Co. v. Fowler, 204 Ga. 861 (51 S. E. 2d 847).
Transferred to the Court of Appeals. All the Justices concur.